                 Case 3:20-cv-07871-WHA Document 15 Filed 11/23/20 Page 1 of 4



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID ROSEN - # 296139
           4   drosen@keker.com
               TAYLOR REEVES - # 319729
           5   treeves@keker.com
               633 Battery Street
           6   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           7   Facsimile:     415 397 7188

           8   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           9
          10

          11                                 UNITED STATES DISTRICT COURT

          12                                NORTHERN DISTRICT OF CALIFORNIA

          13

          14   JASON ZAJONC, DANYAEL WILLIAMS,                  Case No. 3:20-cv-7871
               and PRANKO LOZANO, on behalf of
          15   themselves, and all others similarly situated,   JOINT STIPULATION EXTENDING
               and the general public,                          TIME FOR DEFENDANT ELECTRONIC
          16                                                    ARTS INC. TO RESPOND TO
                              Plaintiffs,                       PLAINTIFFS’ COMPLAINT
          17
                      v.
          18
               ELECTRONIC ARTS INC.,                            Judge:     Hon. Joseph C. Spero
          19
                              Defendant.                        Date Filed: November 9, 2020
          20
                                                                Trial Date: Not Yet Assigned
          21

          22

          23

          24

          25

          26
          27

          28

          30    JOINT STIPULATION EXTENDING TIME FOR DEFENDANT ELECTRONIC ARTS INC. TO RESPOND TO
                                              PLAINTIFFS’ COMPLAINT
          31                                     Case No. 3:20-cv-7871
1601648
          32
                Case 3:20-cv-07871-WHA Document 15 Filed 11/23/20 Page 2 of 4



           1                                             STIPULATION
           2           Pursuant to Civil Local Rule 6-1(a), this Stipulation is entered into between Plaintiffs

           3   Jason Zajonc, Danyael Williams, and Pranko Lozano (“Plaintiffs”), and Defendant Electronic

           4   Arts Inc. (“Defendant”) (collectively the “Parties”) to extend the time for Defendant to answer,

           5   move, or otherwise respond to Plaintiffs’ complaint of November 9, 2020 (“Complaint”). The

           6   Parties, through their respective counsel of record, stipulate as follows:

           7           WHEREAS, Plaintiffs filed their Complaint on November 9, 2020;

           8           WHEREAS, Plaintiffs served the Complaint on Defendant on November 10, 2020;

           9           WHEREAS, Defendant’s deadline to respond to the Complaint is currently December 1,

          10   2020;

          11           WHEREAS, the Parties agreed that the Deadline for Defendant to respond to the

          12   Complaint will be extended to January 11, 2021;

          13           WHEREAS, there have been no other extensions of time to respond to the Complaint in

          14   this action, and the requested extension will not alter the date of any event or deadline already set

          15   by the Court in this case.

          16           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

          17   through their respective counsel, that Defendant’s deadline to answer or otherwise respond to

          18   Plaintiffs’ Complaint shall be extended to and including January 11, 2021.

          19

          20   Dated: November 23, 2020                                 KEKER, VAN NEST & PETERS LLP
          21

          22                                                     By:    /s/ R. Adam Lauridsen
                                                                        R. JAMES SLAUGHTER
          23                                                            R. ADAM LAURIDSEN
                                                                        DAVID ROSEN
          24                                                            TAYLOR REEVES

          25                                                            Attorneys for Defendant
                                                                        ELECTRONIC ARTS INC.
          26
          27

          28
                                                           1
          30    JOINT STIPULATION EXTENDING TIME FOR DEFENDANT ELECTRONIC ARTS INC. TO RESPOND TO
                                              PLAINTIFFS’ COMPLAINT
          31                                     Case No. 3:20-cv-7871
1601648
          32
                Case 3:20-cv-07871-WHA Document 15 Filed 11/23/20 Page 3 of 4



           1   Dated: November 23, 2020                      THE LAW OFFICE OF JACK
                                                             FITZGERALD, PC
           2

           3                                           By:   /s/ Jack Fitzgerald
           4                                                 JACK FITZGERALD
                                                             TREVOR M. FLYNN
           5                                                 MELANIE PERSINGER

           6                                                 Attorneys for Plaintiffs

           7

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                           2
          30    JOINT STIPULATION EXTENDING TIME FOR DEFENDANT ELECTRONIC ARTS INC. TO RESPOND TO
                                              PLAINTIFFS’ COMPLAINT
          31                                     Case No. 3:20-cv-7871
1601648
          32
                Case 3:20-cv-07871-WHA Document 15 Filed 11/23/20 Page 4 of 4



           1                          FILER’S ATTESTATION OF CONCURRENCE
           2          I, R. Adam Lauridsen, attest that I am counsel for Defendant Electronic Arts Inc.

           3   Pursuant to Local Rule 5-1(i)(3), as the ECF user and filer of this document, I attest that

           4   concurrence in the filing of this document has been obtained from its signatories.

           5
               Dated: November 23, 2020                                /s/ R. Adam Lauridsen
           6                                                           R. ADAM LAURIDSEN
           7

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                           3
          30    JOINT STIPULATION EXTENDING TIME FOR DEFENDANT ELECTRONIC ARTS INC. TO RESPOND TO
                                              PLAINTIFFS’ COMPLAINT
          31                                     Case No. 3:20-cv-7871
1601648
          32
